Exhibit 10.1

THIRD AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Agreement (“Agreement”) dated this 26th day of June, 2008 between Choice
Hotels International, Inc. (“Employer”), a Delaware corporation with principal
offices at 10750 Columbia Pike, Silver Spring, Maryland 20901, and Charles A.
Ledsinger, Jr. (“Employee”), amends and restates that Second Amended and
Restated Employment Agreement dated December 20, 2005 (“Prior Agreement”) and
sets forth the terms and conditions governing the employment relationship
between Employee and Employer.

1. Employment. Employer has employed Employee as its Chief Executive Officer
(“CEO”) through June 26, 2008 (the “Transition Date”). Thereafter through the
Termination Date (as hereinafter defined), Employee shall remain an employee of
Employer and certain subsidiaries in order to provide Employer transition
assistance and shall (i) serve on a reduced work schedule that the parties
intend not to exceed 20 percent of the average level of service provided by
Employee to Employer during the 36 month period immediately preceding the
Transition Date and (ii) not serve as an officer of Employer or otherwise make
any policy making decisions on behalf of Employer. From and after the Transition
Date, all senior executives of the Employer shall cease to report to Employee
and shall thereafter report to the new CEO either directly or indirectly through
other senior executives. Employee shall continue service on Employer’s Board of
Directors as a Class III Director and as Vice Chairman of the Board through the
annual shareholders meeting in May 2009, and shall stand for re-election at the
pleasure of the Board. It is understood and intended that Employee will have a
“separation from service” as defined under Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) on the Transition Date.

2. Duties. Employee agrees to perform such duties as may be from time to time be
assigned by Employer’s Board of Directors, provided that such duties are senior
level advisory duties of a level expected to be performed by a former Chief
Executive Officer of a publicly traded company; provided further that such
duties shall not include policy making decisions. Employee shall report directly
to the Employer’s Board of Directors.

3. Location. Employee shall perform such duties at the principal office of
Employer through the Transition Date and thereafter through the Employment
Termination Date at Employer’s offices in Chevy Chase, Maryland (or at a
reasonably comparable location) subject to reasonable travel. Employee will be
provided with executive office space, parking space, customary office supplies
and associated services (including email access and full-time administrative
support), including a full-time assistant.

4. Term. Subject to the provisions for termination hereinafter provided, the
term of this Agreement (the “Term”) shall begin on June 26, 2008 (the “Effective
Date”) and shall terminate on December 20, 2009 (the “Termination Date”).



--------------------------------------------------------------------------------

5. Compensation. In recognition of Employee’s deemed Constructive Termination
under the Prior Agreement and for all services rendered by Employee under this
Agreement during the term thereof, Employer shall pay Employee the following
compensation:

(a) Salary. A base salary of Eight Hundred Thirty Five Thousand Dollars
($835,000) per annum payable in equal bi-weekly installments; provided, that for
a period of six (6) months beginning on the Transition Date, payment of
Employee’s salary will be deferred in accordance with the requirements of
Section 409A, at which time all amounts so deferred shall be paid to Employee in
a lump sum together with interest equal to the prime interest rate reported in
the Wall Street Journal on the Transition Date (“Interest”), no earlier than
December 28, 2008 and, regardless of circumstance, no later than December 31,
2008 (“Delayed Payment Date”). Such salary shall be reviewed by the Compensation
Committee of the Board of Directors of Employer on the next annual review of
officers and each annual review thereafter and may be increased but not
decreased at the discretion of Employer.

(b) Incentive Bonus. Continuing in fiscal years 2008 and 2009, Employee shall be
eligible to earn for each such fiscal year a target bonus of One Hundred Percent
(100%) per annum of the base salary set forth in subparagraph 5(a) above
(calculated based on the actual payout of the EPS portion of the bonus the
Employer’s executive officers receive, which, based upon the applicable formula,
may result in a bonus payout above or below target) under Employer’s bonus plans
as adopted from time to time by Employer’s Board of Directors and payable in a
lump sum in February 2009 for the 2008 fiscal year and February 2010 for the
2009 fiscal year.

(c) Restricted Stock. On the Transition Date all restrictions on outstanding
awards of restricted shares of Employer common stock (“Common Stock”) granted to
Employee shall automatically lapse and shall immediately vest in full. Employee
shall satisfy Employer’s withholding tax obligation through retention by
Employer of Common Stock and issuance of net shares if so directed by Employee.

(d) Automobile. Employer shall provide Employee with an allowance for automobile
expenses of $1,100 per month, paid in bi-weekly installments in accordance with
Employer’s standard payroll practices through the Termination Date; provided
that for a period of six (6) months beginning on the Transition Date, payment of
Employee’s automobile allowance will be deferred in accordance with the
requirements of Section 409A, at which time all amounts so deferred shall be
paid to Employee in a lump sum together with Interest on the Delayed Payment
Date.

(e) Club Membership. Employer shall continue to allow Employee to utilize
Employer’s corporate golf membership (currently at Avenel Golf Club), with
Employee paying the monthly dues and charges he incurs.

 

- 2 -



--------------------------------------------------------------------------------

(f) Stock Awards. Employee has received annual awards of options to purchase
Common Stock and/or performance-based restricted stock (collectively, the
“Awards”) under the Choice Hotels International, Inc. 1997 Long Term Incentive
Plan (“1997 LTIP”) and the Choice Hotels International, Inc. 2006 Long Term
Incentive Plan (collectively, the “LTIPs”), or similar plans, in accordance with
the policy of the Choice Hotels Board as in effect from time to time. The Awards
issued after December 20, 2005 (the “Post-2005 Option Awards”) shall continue to
vest according to their respective schedules during Employee’s employment and
after Employee’s employment terminates (including upon death or disability);
except that, in the event Employee is terminated for Cause under Section 9 of
this Agreement, the Post-2005 Option Awards shall cease to vest on the date of
such termination. After vesting, the “Post-2005 Option Awards” shall remain
exercisable through the end of their full respective stated terms,
notwithstanding any provisions of the underlying grant agreements and the LTIPs
that would require exercise within specified time periods after termination of
employment, death or disability. All options held by Employee on the Transition
Date under the 1997 LTIP to purchase Common Stock, other than the Post-2005
Option Awards, shall remain exercisable in accordance with their terms; except
to the extent any such option expires earlier by its terms under Section 8E of
the 1997 LTIP. Subject to the immediately preceding sentence, for the avoidance
of doubt, the parties hereby agree and acknowledge that Employee shall be
treated as an employee for all purposes of the LTIPs until the expiration of the
Term, unless sooner terminated under Section 9 of this Agreement. The service
component of Employee’s Qualified Performance-Based Awards (performance vesting
restricted stock unit awards) shall automatically vest on the Transition Date,
but the award of shares thereunder shall be made in accordance with the criteria
and/or formula specified in the applicable award to the extent performance
targets are achieved. Employee may direct Employer to reduce vesting equity
awards by the amount of withholding taxes and issues net awards.

(g) SERP and Other Deferred Compensation.

(1) On the Transition Date, Employee’s benefits under the Choice Hotels
International, Inc. Supplemental Executive Retirement Plan (the “SERP”) shall
vest and Employee’s Years of Service shall be deemed to be Employee’s actual
Years of Service plus ten (10) years. Employee will be required to select the
form in which payment of the SERP will be made to Employee in accordance with
the terms of the SERP (as amended to comply with Section 409A). Payment will
begin on or after December 28, 2008 in accordance with Employee’s election. The
provisions of Section 5.03 of the SERP (the non-compete) shall be inapplicable
to Employee.

(2) All of Employee’s benefits under the Choice Hotels International Executive
Deferred Compensation Plan (the “EDCP”) and the Choice Hotels International
Nonqualified Retirement and Savings Plan (the “Nonqualified Plan”)(collectively,
the “Plans”) shall be paid in accordance with the terms of the Plans, which
shall comply with Section 409A to the extent applicable, and Employee’s existing
Plan elections. Employee’s benefits under the Plans shall continue to be
credited with any applicable interest or investment gain or loss in accordance
with the Plans’ terms until paid to Employee. For purposes of Section

 

- 3 -



--------------------------------------------------------------------------------

5.1 of the EDCP, Employee shall be deemed to have ten (10) additional Years of
Service (as such term is defined in the EDCP).

(3) On the Transition Date, Employee’s deferred shares under the LTIP shall be
distributed in accordance with this Section 5(g)(3). Any deferred shares that
are not subject to Section 409A shall be delivered to Employee on December 28,
2008 and any previous elections that Employee has made with respect to those
deferred shares are hereby modified accordingly. Any deferred shares that are
subject to Section 409A shall be deliverable in accordance with Employee’s
existing elections applicable to those shares.

(h) Use of Employer’s Aircraft. Employee shall, subject to availability, have
the right to use Employer’s corporate aircraft for personal use for up to
twenty-five (25) flight hours per year during the Term of this Agreement
consistent with Employer’s Aircraft Use Policy. Employee understands that use of
the corporate aircraft will result in imputed income in accordance with
applicable law and that Employee is responsible for the payment of related taxes
associated with such imputed income. Notwithstanding the foregoing, for a period
of six (6) months beginning on the Transition Date, the cost for such use during
such six (6) month period shall be paid in advance by Employee. All amounts paid
by Employee under this Section 5(h) shall be reimbursed to Employee by Employer
in a lump sum together with Interest on the Advanced Payment Date.

(i) Other Benefits. Employee shall continue to participate in all Employer
employee benefit plans, equity plans, bonus plans, employee welfare plans
(including, but not limited to, medical, dental vision), life insurance,
disability and all fringe benefits, including vacation, to the extent provided
to other senior executive officers of the Employer; except that Employee shall
not be entitled to any future equity grants.

6. Extent of Services. Through the Transition Date, Employee shall continue to
devote his full professional time, attention, and energies to the business of
Employer and shall not be engaged in any other business activity whether or not
such business activity is pursued for gain, profit, or other pecuniary
advantage. The foregoing shall not be construed as preventing Employee from
investing his assets in (i) the securities of public companies, or (ii) the
securities of private companies or limited partnerships outside the lodging
industry as well as other companies that would not result in a violation of
Section 7(b) of this Agreement, if such holdings are passive investments of one
percent (1%) or less of outstanding securities and Employee does not hold
positions of officer, employee or general partner. After the Transition Date,
subject to Section 7(b) of this Agreement, Employee shall be permitted to serve
as a director of companies outside of the lodging industry so long as such
service does not inhibit his performance of services to the Employer as
described above. During the Term of this Agreement, subject to Section 7(b),
Employee shall not be permitted to serve as a director of any company within the
lodging industry unless (i) the Corporate Compliance officer of the Employer has
determined that there is no conflict of interest and (ii) such service does not
inhibit his performance of services to the Employer. Employee warrants and
represents that he has no contracts or obligations to others which would
materially inhibit the performance of his services under this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

7. Disclosure and Use of Confidential Information; Non-Compete.

(a) Employee recognizes and acknowledges that information about Employer’s and
affiliates’ present and prospective clients, customers, franchises, management
contracts, acquisitions and personnel, as they may exist from time to time, and
to the extent it has not been otherwise disclosed, is a valuable, special and
unique asset of Employer’s business (“Confidential Information”). Throughout the
Term of this Agreement and after its termination or expiration for whatever
cause or reason except as required by applicable law, Employee shall not
directly or indirectly, or cause others to, make use of or disclose to others
any Confidential Information. Notwithstanding the foregoing, Confidential
Information does not include information which (i) was or becomes generally
available to the public other than as a result of a disclosure by Employee or
(ii) is developed by Employee or on his behalf without reliance on information
furnished to Employee by Employer or its agents.

(b) Through December 26, 2009, Employee will not, except with the prior written
consent of the Board, directly or indirectly, own, manage, operate, join,
control, finance or participate in the ownership, management, operation, control
or financing of, or be connected as an officer, director, employee, partner,
principal, agent, representative, consultant or otherwise with, or use or permit
Employee’s name to be used in connection with, any business or enterprise which
is primarily engaged in the mid-market or economy hotel franchising business or
any other line of business in which the Employer is materially engaged at the
time of termination (“Competing Business”); provided, however, the foregoing
shall not be construed as preventing Employee from (i) investing his assets in
(A) the securities of any Competing Business that is a public company or (B) the
securities of any Competing Business that is a privately-held corporation,
limited partnership, limited liability company or other business entity, if such
holdings are passive investments of forty nine percent (49%) or less of such
entity’s outstanding securities or (ii) becoming an employee, agent or
representative of, consultant to, or otherwise connected with any business
entity that has multiple lines of business, some of which are not a Competing
Business, if Employee’s services for such entity are restricted so that he will
provide no services or other assistance in support of, and will not otherwise be
involved with, any such Competing Business conducted by such entity or
(iii) entering into any relationships with the Bainum family.

(c) Through December 26, 2009, Employee agrees not to solicit for employment,
directly or indirectly, on his behalf or on behalf of any person or entity,
other than on behalf of Employer, any person employed by Employer, or its
subsidiaries or affiliates during such period, unless Employer consents in
writing. Additionally, during such period, Employee agrees not to solicit for
business nor to solicit to end their relationship with Employer any person or
entity who was a franchisee of Employer (or its subsidiaries) during the Term of
this Agreement; provided, however, the foregoing shall not be construed as
preventing Employee from soliciting business from any such franchisee that is
for a line of business other than any Competing Business.

 

- 5 -



--------------------------------------------------------------------------------

(d) Employee acknowledges and agrees that the restrictions contained in this
Section are reasonable and necessary to protect and preserve the legitimate
interests, properties, goodwill and business of the Employer, that the Employer
would not have entered into this Agreement in the absence of such restrictions
and that irreparable injury will be suffered by the Employer should Employee
breach any of those provisions. Employee represents and acknowledges that
(i) Employee has been advised by the Employer to consult Employee’s own legal
counsel in respect of this Agreement, and (ii) that Employee has had full
opportunity, prior to execution of this Agreement, to review thoroughly this
Agreement with Employee’s counsel. Employee further acknowledges and agrees that
a breach of any of the restrictions in this Section cannot be adequately
compensated by monetary damages and that the Employer shall be entitled to seek
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as any other appropriate equitable relief, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Employer may be entitled. In the event that any of the provisions of this
Section should ever be adjudicated to exceed the time, geographic, service, or
other limitations permitted by applicable law in any jurisdiction, it is the
intention of the parties that the provision shall be amended to the extent of
the maximum time, geographic, service, or other limitations permitted by
applicable law, that such amendment shall apply only within the jurisdiction of
the court that made such adjudication and that the provision otherwise be
enforced to the maximum extent permitted by law.

(e) From and after the Transition Date. Employee may accept employment with
third parties that does not violate the non-compete provisions of this Section.

8. Notices. Any notice, request or demand required or permitted to be given
under this Agreement shall be in writing, and shall be delivered personally to
the recipient or, if sent by certified or registered mail or overnight courier
service to his residence in the case of Employee, or to its principal office in
the case of the Employer, return receipt requested. Such notice shall be deemed
given when delivered if personally delivered or when actually received if sent
certified or registered mail or overnight courier.

9. Employee/Agreement Termination.

(a) Termination By Employer For Cause. In the event of Employee’s termination by
the Employer for Cause, Employee’s rights to the benefits provided herein shall
terminate and Employer shall cease to pay or provide Employee any such benefits.
For purposes of this Agreement, “Cause” shall mean the willful misconduct or
gross negligence with regard to the Employer or in connection with the
performance of Employee’s duties that have a demonstrable material adverse
impact on the Employer and its affiliates.

(b) Termination By Employee. In the event Employee terminates employment
hereunder due to Employer’s breach of any term of this Agreement, Employee shall
be entitled to all of the benefits set forth in Section 5 of this Agreement
until the expiration of the Term in accordance the term set forth herein and the
restrictions under Section 7(b) herein shall lapse.

 

- 6 -



--------------------------------------------------------------------------------

(c) Termination By Employer Without Cause. In the event of Employee’s
termination of employment by Employer without Cause, Employee shall be entitled
to all of the benefits set forth in Section 5 of this Agreement until the
expiration of the Term in accordance the term set forth herein and the
restrictions under Section 7(b) herein shall lapse.

(d) No Mitigation Or Offset. If Employee chooses to pursue and accept other
employment after a Termination under this Section 9, Employer shall not be
entitled to receive as offset, and thereby reduce its payment under this
Section 9, by the amount received by Employee from any other active employment.

10. Waiver of Breach. The waiver of either party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach.

11. Assignment. The rights and obligations of Employer under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of Employer. The obligations of Employee hereunder may not be assigned
or delegated.

12. Retiree Medical Benefits. Upon termination of this Agreement on December 20,
2009 or upon Employee’s earlier termination of employment pursuant to Sections
9(b) or 9(c) of this Agreement, Employee and his spouse shall be entitled to
receive medical coverage until January 1, 2015 (the latter of their achieving
age 65), comparable to the level and types of coverage Employee had during
Employee’s tenure as CEO, which may be provided through Employer’s insurance
program for retirees, to the extent he qualifies, the premium cost for which
shall be the same as that paid by then current Employer employees for the same
(or comparable) level of coverage as elected by Employee. With regard to the
coverage under this Section 9(e), if Employee qualifies for such coverage,
Employee (or in the case of his death, his spouse) shall pay the premiums due in
accordance with the terms of the plan. To the extent Employee does not qualify
for such coverage or the coverage is less than that which Employee had as CEO,
Employer shall provide Employee with such coverage or such additional coverage,
as the case may be, and Employee shall pay monthly to the Employer the
premium cost of such coverage or additional coverage. The Employer shall
reimburse Employee on a fully grossed up basis for the amount of such premium
cost in excess of the premium cost being paid by active employees at such time
for the highest level of company provided medical coverage. Any such payments
shall be made by the end of year following the year in which the coverage was
provided under this Agreement and shall otherwise comply with Section 409A to
the extent applicable. From and after December 21, 2009 through January 1, 2015,
during such times that Employee is a full time employee of a Competing Business
(as defined Section 7(b) of this Agreement) that provides Employee with health
insurance benefits comparable to those offered by Employer, Employer’s
obligation to provide health insurance benefits will be suspended.

 

- 7 -



--------------------------------------------------------------------------------

13. Change of Control Severance.

(a) If, within twelve (12) months after a Change in Control, as defined in
Section 13(c), there occurs a Change of Control Termination, as defined in
Section 13(d), Employee shall receive as severance compensation a payment in an
amount equal to 250% of his base salary at the rate in effect at the time of
termination plus 250% of the amount of any full year bonus awarded to Employee
for the year immediately preceding the Change of Control (or the maximum target
bonus if no bonus was awarded in the prior year). If required under
Section 409A, such payment will made six (6) months following the date of the
Change of Control Termination. Regardless of which alternative form of severance
compensation is elected by Employee, all unvested Restricted Stock and stock
options then held by Employee shall automatically become fully vested as of the
date of the Change of Control Termination.

(b) Employee’s right to receive the benefits described in Section 13(a) shall be
conditioned upon Employee executing Employer’s standard release agreement in
which Employee releases all claims against Employer within sixty (60) days of
the date of the Change of Control Termination, as adjusted to reflect applicable
law at such time and with no additional post-employment obligations or
restrictions on Employee in addition to those set forth herein. If Employee does
not timely sign such a release, Employee shall forfeit all payments provided for
under this Section 13.

(c) A Change in Control of the Employer shall occur upon the happening of the
earliest to occur of the following:

(1) Any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (other than (i) the Employer,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Employer, (iii) any corporations owned, directly or indirectly, by
the stockholders of the Employer in substantially the same proportions as their
ownership of stock, or (iv) Stewart Bainum, his wife, their lineal descendants
and their spouses (so long as they remain spouses) and the estate of any of the
foregoing persons, and any partnership, trust, corporation or other entity to
the extent shares of common stock (or their equivalent) are considered to be
beneficially owned by any of the persons or estates referred to in the foregoing
provisions of this subsection 13(c) or any transferee thereof) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Employer representing 33% or more of the
combined voting power of the Employer’s then outstanding voting securities.

(2) Individuals constituting the Board on the Effective Date and the successors
of such individuals (“Continuing Directors”) cease to constitute a majority of
the Board. For this purpose, a director shall be a successor if and only if he
or she was nominated by a Board (or a Nominating Committee thereof) on which
individuals constituting the

 

- 8 -



--------------------------------------------------------------------------------

Board on the Effective Date and their successors (determined by prior
application of this sentence) constituted a majority.

(3) The stockholders of the Employer approve a plan of merger or consolidation
(“Combination”) with any other corporation or legal person, other than a
Combination which would result in stockholders of the Employer immediately prior
to the Combination owning, immediately thereafter, more than sixty-five percent
(65%) of the combined voting power of either the surviving entity or the entity
owning directly or indirectly all of the common stock, or its equivalent, of the
surviving entity; provided, however, that if stockholder approval is not
required for such Combination, the Change in Control shall occur upon the
consummation of such Combination.

(4) The stockholders of the Employer approve a plan of complete liquidation of
the Employer or an agreement for the sale or disposition by the Employer of all
or substantially all of the Employer’s stock and/or assets, or accept a tender
offer for substantially all of the Employer’s stock (or any transaction having a
similar effect); provided, however, that if stockholder approval is not required
for such transaction, the Change in Control shall occur upon consummation of
such transaction.

(d) A Change of Control Termination shall mean and include the termination of
Employee’s employment with Employer at any time during the twelve (12) month
period after the Change of Control if such termination is (i) by the Employer,
or (ii) by the resignation of Employee, in his discretion, upon written notice
to Employer given no less than sixty (60) days prior to the date of termination.

(e) In the event that Employee is a “specified employee” within the meaning of
Section 409A (as determined by the Company or its delegate) at the time of the
Change in Control termination, any payment to be made under this Section 13 that
is subject to Section 409A, shall not be made or begin until the expiration of
the 6-month period following Employee’s separation from service (within the
meaning of Section 409A).

14. Excise Taxes.

(a) Anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment or distribution to Employee or for Employee’s
benefit (whether paid or payable or distributed or distributable) pursuant to
the terms of this Agreement or otherwise (the “Payment”) would be subject to the
excise tax imposed by section 4999 of the Internal Revenue Code (the “Excise
Tax”), then Employee shall be entitled to receive from Employer an additional
payment (the “Gross-Up Payment”) in an amount such that the net amount of the
Payment and the Gross-Up Payment retained by Employee after the calculation and
deduction of all Excise Taxes (including any interest or penalties imposed with
respect to such taxes) on the payment and all federal, state and local income
tax, employment tax and Excise Tax (including any interest or penalties imposed
with respect to such taxes) on the Gross-

 

- 9 -



--------------------------------------------------------------------------------

Up Payment provided for in this Section, and taking into account any lost or
reduced tax deductions on account of the Gross-Up Payment, shall be equal to the
Payment. To the extent subject to Section 409A, any required Gross-Up Payment
shall be determined and paid in accordance with the requirements in Treas. Reg.
section 1.409A-3(i)(1)(v) (or other applicable regulation).

(b) All determinations required to be made under this Section, including whether
and when the Gross-Up Payment is required and the amount of such Gross-Up
Payment, and the assumptions to be utilized in arriving at such determinations
shall be made by Accountants which Employer shall request provide Employee and
Employer with detailed supporting calculations with respect to such Gross-Up
Payment at the time Employee is entitled to receive the Payment. For the
purposes of this Section, the “Accountants” shall mean Employer’s independent
certified public accountants. All fees and expenses of the Accountants shall be
borne solely by Employer. For the purposes of determining whether any of the
Payments will be subject to the Excise Tax and the amount of such Excise Tax,
such Payments will be treated as “parachute payments” within the meaning of
section 280G of the Code, and all “parachute payments” in excess of the “base
amount” (as defined under section 280G(b)(3) of the Code) shall be treated as
subject to the excise Tax, unless and except to the extent that in the opinion
of the Accountants such Payments (in whole or in part) either do not constitute
“parachute payments” or represent reasonable compensation for services actually
rendered (within the meaning of section 280G(b)(4) of the Code) in excess of the
“base amount,” or such “parachute payments” are otherwise not subject to such
Excise Tax; for purposes of determining the amount of the Gross-Up Payment
Employee shall be deemed to pay Federal income taxes at the highest applicable
marginal rate of Federal income taxation for the calendar year in which the
Gross-Up Payment is to be made and to pay any applicable state and local income
taxes at the highest applicable marginal rate of taxation for the calendar year
in which the Gross-Up Payment is to be made, net of the maximum reduction in
Federal income taxes which could be obtained from the deduction of such state or
local taxes if paid in such year (determined without regard to limitations on
deductions based upon the amount of Employee’s adjusted gross income); and to
have otherwise allowable deductions for Federal, state and local income tax
purposes at least equal to those disallowed because of the inclusion of the
Gross-Up Payment in Employee’s adjusted gross income. Any Gross-Up Payment with
respect to any Payment shall be paid by Employer at the time Employee is
entitled to receive the Payment. Any determination by the Accountants shall be
binding upon Employer and Employee. As a result of uncertainty in the
application of section 4999 of the Code at the time of the initial determination
by the Accountants hereunder, it is possible that the Gross-Up Payment made will
have been an amount less than Employer should have paid pursuant to this Section
(the “Underpayment”). In the event that Employer exhausts its remedies and
Employee is required to make a payment of any Excise Tax, the Underpayment shall
be promptly paid by Employer to or for Employee’s benefit.

15. Legal Fees. Employer shall promptly pay Employees legal counsel all
reasonable attorneys fees incurred in connection with the negotiation and
execution of this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

16. Section 409A.

(a) Section 409A. It is intended that the provisions of this Agreement comply
with Section 409A, and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.

(b) Installments. If under this Agreement, an amount is to be paid in two or
more installments, for purposes of Section 409A, each installment shall be
treated as a separate payment.

(c) Separation From Service. A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of amounts or benefits upon or following a termination of employment
unless such termination is also a “Separation from Service” within the meaning
of Section 409A.

(d) Specified Employee. If Employee is deemed on the date of termination of his
employment to be a “specified employee”, within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by Employer from time to time, or if none, the default methodology,
then:

(i) With regard to any payment, the providing of any benefit or any distribution
of equity upon separation from service that constitutes “deferred compensation”
subject to Section 409A, such payment, benefit or distribution shall not be made
or provided prior to the earlier of (i) the expiration of the six-month period
measured from the date of Employee’s Separation from Service, as provided herein
or (ii) the date of Employee’s death; and

(ii) On the first day of the seventh month following the date of Employee’s
Separation from Service or, if earlier, on the date of his death, (x) all
payments delayed pursuant to this Section 16 (whether they would otherwise have
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Employee as provided in this Agreement, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal dates specified for them herein and
(y) all distributions of equity delayed pursuant to this Section shall be made
to the Executive in accordance with the terms herein.

(e) Reimbursement. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits subject to Section 409A,
except as permitted by Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(ii) the amount of expenses eligible for reimbursement, of in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated without regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such

 

- 11 -



--------------------------------------------------------------------------------

payments shall be made on or before the last day of Employee’s taxable year
following the taxable year in which the expense occurred.

17. Tax Indemnity. Employer shall indemnify Employee for any penalty, interest
or additional taxes imposed under Section 409A with respect to amounts payable
under Sections 5, 13(a), 9(b) or 9(c) of this Agreement. Employee shall give
Employer timely notice of any IRS notices and proceedings to which this
indemnity obligation applies. To the extent subject to Section 409A, any
required indemnity under this Section shall be determined and paid in accordance
with the requirements of Section 409A

18. Condition to Effectiveness. This Agreement shall not be effective until
approved by Employer’s Board of Directors.

19. Continuation of Payments. In the event of Employee’s death or disability
during the term of this Agreement, the payments required hereunder shall
continue through the end of the Term.

20. Consulting Agreement. Employer and Employee will enter into a Consulting
Agreement, in the form attached hereto as Exhibit “A” , which will commence at
the end of the Term.

21. Indemnification. Employer will continue to indemnify Employee and insure him
under its D&O insurance policies through the end of the statute of limitations
for all potential claims and will continue to pursue and fund his representation
in any investigations and litigation involving Employer or its affiliates in
which he is named. Any payments required under this Section that are subject to
Section 409A shall be made by the end of year next following the year in which
the expenses and liabilities were incurred and otherwise comply with any other
applicable Section 409A requirements.

22. Entire Agreement. This instrument contains the entire agreement of the
parties. It may be changed only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought. This Agreement supersedes all previous agreements between
the parties with respect to the matters contained herein. This Agreement shall
be governed by the laws of the State of Maryland, and any disputes arising out
of or relating to this Agreement shall be brought and heard in any court of
competent jurisdiction in the State of Maryland. Each party agrees to enter into
an amendment to this Agreement to the extent such amendment is reasonably
required under Section 409 with the understanding that any such amendment shall
not, to the extent possible, reduce or change in any way the economic terms set
forth herein.

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.

 

Employer:

 

CHOICE HOTELS INTERNATIONAL, INC.

By:   /s/ Tom Mirgon  

Tom Mirgon

Senior Vice President

Employee: /s/ Charles A. Ledsinger, Jr.   Charles A. Ledsinger, Jr.



--------------------------------------------------------------------------------

Exhibit A

[Consulting Agreement]